United States Court of Appeals
                              For the First Circuit

No. 06-2590

                            SEIR AMINABED CRUZ-CAMEY

                                         Petitioner,

                                             v.

                            ALBERTO R. GONZALES,
                       UNITED STATES ATTORNEY GENERAL,

                                        Respondent.



                                        ERRATA



      The opinion of this court, issued September 21, 2007, should be amended as follows:


      On the coverpage, line 46: replace "September 11, 2007" with "September 21, 2007"